This is a companion case to No. 1330, ante, p. 714, [148 P. 227], the opinion in which is filed herewith. While this bears an earlier number on appeal than the other cause, it was brought later in the superior court, as we have already seen. For a statement of the facts it is sufficient to refer to said opinion in No. 1330. If we are right in the conclusions reached therein, this action was unnecessary and resulted in costs that might have been avoided. However, the fact that the other action was pending does not seem to have been called to the attention of the learned trial judge who presided in this action. If it had been he might have held that it afforded "a plain, speedy and adequate remedy." In view of our conclusion in the other case, we deem it unnecessary, though, to decide whether the old law afforded such remedy, as the question now seems moot so far as this court is concerned. It may be added that, under said amended statute, such remedy seems to be clearly afforded.
The judgment is affirmed.
Chipman, P. J., and Hart, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 8, 1915 *Page 725